PER CURIAM.
We have for review Steele v. State, 616 So.2d 60 (Fla. 5th DCA 1993). In rendering its decision, the district court of appeal cited as controlling authority State v. Johnson, 616 So.2d 1 (Fla.1993), which at the time was still pending on review before this Court. See Steele v. State, 616 So.2d 60 (Fla. 5th DCA 1993) (slip opinion). Johnson was subsequently corrected on denial of rehearing. State v. Johnson, 616 So.2d 1 (Fla.1993). We therefore find that we have jurisdiction under article V, section 3(b)(3), Florida Constitution. See Jollie v. State, 405 So.2d 418 (Fla.1981).
On the authority of State v. Johnson, the decision under review is quashed and the case is remanded to the district court for *654reconsideration in light of our final decision in Johnson.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.